DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 12, 17, 18 rejected under 35 U.S.C. 102(a)(2) as being anticipated by Burwinkel et al. (U.S. Patent Application Publication 2020/0260199 receiving the filing date benefit of provisional application 62/802996 filed Feb 8, 2019) hereinafter Burwinkel.

Regarding Claim 1, Burwinkel discloses:
A device (para 0025, figs. 1, 8: listening device 102) configured to process one or more audio streams (para 0049-55, 0024-25: the listening device is configured to receive and process any of the audio streams for which it is authorized, which can be any of the available audio streams associated with sound fields 602, 604, 606, 608 transmitted by audio provisioning devices 104 or multi-zone audio provisioning device 624), the device comprising:
a memory configured to store the one or more audio streams (para 0064, 0062,  0051, 0024: the listening device includes a memory configured to store; processing the received audio stream implicitly teaches at least temporarily storing the audio stream in order to process it.); and
one or more processors coupled to the memory, and configured to (para 0062-64: control circuit 822 coupled to the memory and executing operations of the listening device.):
receive unrestricted audio streams of the one or more audio streams based on privacy restrictions associated with a password (para 0049-56, 0075: the listening device receives an audio stream, which can be any of the audio streams associated with sound fields 602, 604, 606, 608 transmitted by audio provisioning devices 104 or multi-zone audio provisioning device 624, for which it is authorized to receive based on its authorization status associated with a digital key/code/token [password] used to obtain the authorization [privacy restrictions] to receive the authorized [unrestricted] audio stream, which can more than one of the available audio streams.), wherein the one or more audio streams are from audio elements represented in an acoustic environment that comprises one or more sub-acoustic spaces, each of the one or more audio streams representative of a respective soundfield (para 0025, 0049-56, 0075, Figs. 1, 6: the available audio streams transmitted by audio provisioning devices 104 or multi-zone audio provisioning device 624 are from audio sources [audio elements], for example 106, that generate sound waves 108 which become the audio streams, represented in environment 600 [acoustic environment] that comprises multiple rooms having sound fields [one or more sub-acoustic spaces] where each of the available audio streams provided by audio provisioning devices 104 or multi-zone audio provisioning device 624 are representative of a respective sound field 602, 604, 606, 608); and
generate the respective soundfields of the unrestricted audio streams (para 0025, 0049-56, 0075: listening device 102 provides [generate] the audio representative of the respective sound fields carried in the authorized audio streams to the listener).

Regarding Claim 12, in addition to the elements stated above regarding claim 1, Burwinkel further discloses:
wherein the password is a master password associated with unrestricted privacy restrictions (para 0049-55: teaches the digital key includes specific information about the particular content the same listening device is authorized to receive [password associated with unrestricted privacy restrictions], which can include audio streams from more than one sound field, thus it is taught the same digital key used as a master to allow reception of the authorized audio streams), and wherein to receive the unrestricted audio streams of the one or more audio streams based on privacy restrictions associated with the password, the one or more processors are further configured to:
receive each of the one or more audio streams (para 0041, 0050-51, 0054: teaches the digital key includes specific information about the particular content the same listening device is authorized to receive [password associated with unrestricted privacy restrictions], which can include audio streams from more than one sound field, thus it is taught the same digital key used as a master to allow reception of the authorized audio streams).

Regarding Claim 17, in addition to the elements stated above regarding claim 1, Burwinkel further discloses:
wherein the one or more processors are further configured to:
receive the password from a host (para 0050, 0053: the listening device obtains [receives] the digital key from system 502 [host] operated by an agent, or from a web-based system.).

Claim 18 is rejected under the same grounds stated above for Claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2, 3, 19 rejected under 35 U.S.C. 103 as being unpatentable over Burwinkel in view of Vestal (U.S. Patent Application Publication 2020/0081682).

Regarding Claim 2, in addition to the elements stated above regarding claim 1, Burwinkel further discloses:
wherein the one or more processors are further configured to:
send the password to a host device (para 0050-51, 0054: the listening device passes the digital key to an audio provisioning device 104 [host] or multi-zone audio provisioning device 624); and
obtain, from the host device, only the unrestricted audio streams of the one or more audio streams based on privacy restrictions associated with the password (para 0050-51: after evaluation of the digital key, the listening device receives from the audio provisioning device only the authorized [unrestricted] audio stream based on that authorized by the digital key).
Burwinkel discloses (fig. 3, para 0036, 0063, 0061) the listening device having a communication component 808 coupled to the processor in order to provide the exchange of the data, for example the digital key and audio stream, between the listening device and the audio provisioning device.
Burwinkel (provisional application) does not explicitly disclose the communication component is a modem.
However, in a related field of endeavor (i.e. modem for communications) Vestal teaches (para 0113, 0127) teaches a user equipment 110 utilizing a modem for communication of data to/from other equipment. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teaching of Vestal to Burwinkel to allow a modem to be utilized in the communication component, thus providing a simpler and more reliable operation by use of a well-known and proven and readily available communication component such as a modem for exchange of data, thus ensuring compatibility with a wider variety of devices in communication with the listening device.

Regarding Claim 3, in addition to the elements stated above regarding claim 2, the combination further discloses:
wherein the modem is configured to:
transmit a data packet that includes a representation of the password over a wireless link (the combination discloses utilizing a modem; the combination further teaches (Burwinkel para 0061, 0036, 0050-51, fig. 5) wireless data transmission utilizing packets between the listening device and audio provisioning device, and the listening device passes [transmits] the digital key 504 [data packet that includes a representation of the password] to the audio provisioning device); and
receive a different data packet that includes a representation of only the unrestricted audio streams of the one or more audio streams based on privacy restrictions associated with the password (the combination further teaches (Burwinkel para 0061, 0036, 0050-51, fig. 5) after evaluation of the digital key, the listening device receives from the audio provisioning device in a separate transmission, implicitly teaching a different data packet, only the authorized [unrestricted] audio stream [representation of only the unrestricted audio streams] based on that authorized by the digital key).

Claim 19 is rejected under the same grounds stated above for Claim 2.

Claims 13 – 16, 26 - 30 rejected under 35 U.S.C. 103 as being unpatentable over Burwinkel in view of Famaey et al.  (WIPO Patent Application Publication WO2017/102713) hereinafter Famaey.

Regarding Claim 13, in addition to the elements stated above regarding claim 1, Burwinkel further discloses:
wherein the password is a permanent password associated with conditional privacy restrictions (para 0049-55: teaches the digital key includes specific information about the particular content the same listening device is authorized to receive which can include the authorized audio streams from more than one sound field, the digital key used to allow reception of only the authorized audio streams in the particular sound fields, which can be more than one of 602, 604, 606, 608, allowing the listening device by use of the digital key to receive authorized audio streams upon navigation throughout the environment 600 without the need to obtain another digital key and thus the digital key provides for permanent use within environment 600 for the authorized audio streams associated with the respective sound fields [permanent password associated with conditional privacy restrictions]), and wherein to receive the unrestricted audio streams of the one or more audio streams based on privacy restrictions associated with the password, the one or more processors are further configured to:
receive the unrestricted audio streams of the one or more audio streams based on the conditional privacy restrictions associated with the permanent password (para 0049-55: teaches the digital key includes specific information about the particular content the same listening device is authorized to receive which can include the authorized audio streams from more than one sound field, the digital key used to allow reception of only the authorized audio streams in the particular sound fields, which can be more than one of 602, 604, 606, 608, allowing the listening device by use of the digital key to receive authorized audio streams upon navigation throughout the environment 600 without the need to obtain another digital key and thus the digital key provides for permanent use within environment 600 for the authorized audio streams associated with the respective sound fields [permanent password associated with conditional privacy restrictions]).
Burwinkel does not explicitly disclose the digital key remains valid until a reset.
However, in a related field of endeavor (i.e. reset of authorization token) Famaey teaches (pg 8 lines 20-26) a device providing a token [password] to a server in accordance with retrieval policy to authorize obtaining a media stream, and further teaches (pg 21 lines 1-3) the token is valid until reset. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teaching of Famaey to Burwinkel to allow the digital key to be valid until reset, thus providing enhanced security by allowing the authorization via the digital key to be valid only during a current session and not valid after the session is terminated (Famaey pg 20 line 35 – pg 21 line 4), thus discouraging tampering or use of an old digital key for unauthorized access.

Regarding Claim 14, in addition to the elements stated above regarding claim 13, the combination further discloses:
wherein the conditional privacy restrictions are associated with one or more audio elements, with one or more clusters of audio elements, or with one or more respective sub-acoustic spaces of the one or more sub- acoustic spaces (Burwinkel para 0049-55: the digital key is used to allow reception of the authorized audio streams associated with the particular sound fields within areas 602, 604, 606, 608 of environment 600, which can be one or more of 602, 604, 606, 608 [one or more respective sub-acoustic spaces]).

Regarding Claim 15, in addition to the elements stated above regarding claim 1:
wherein the password is a temporary password associated with conditional privacy restrictions, and wherein to receive the unrestricted audio streams of the one or more audio streams based on privacy restrictions associated with the password, the one or more processors are further configured to:
receive the unrestricted audio streams of the one or more audio streams based on the conditional privacy restrictions associated with the temporary password, wherein the temporary password remains valid for a fixed duration and expires after the fixed duration.
Burwinkel teaches (para 0049-55) the digital key includes specific information about the particular content the same listening device is authorized to receive which can include the authorized audio streams from more than one sound field, the digital key used to allow reception of only the authorized audio streams in the particular sound fields, which can be more than one of 602, 604, 606, 608, allowing the listening device by use of the digital key to receive authorized audio streams, allowing the listening device by use of the digital key to receive the audio streams that are authorized [conditional privacy restrictions associated with the password] by the digital key.
Burwinkel does not explicitly disclose the digital key as temporary that remains valid for a fixed duration and expires after the fixed duration.
However, in a related field of endeavor (i.e. temporary authorization token) Famaey teaches (pg 8 lines 20-26) a device providing a token [password] to a server in accordance with retrieval policy to authorize obtaining a media stream, and further teaches (pg 21 lines 1-3) the token as being temporary as it is valid only for the current session [fixed duration] and not valid after the session has ended [expires after the fixed duration]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teaching of Famaey to Burwinkel to allow the digital key to be temporary that remains valid for a fixed duration and expires after the fixed duration, thus providing enhanced security by allowing the authorization via the digital key to be valid only during a current session and not valid after the session is terminated (Famaey pg 20 line 35 – pg 21 line 4), thus discouraging tampering or use of an old digital key for unauthorized access. In addition, Burwinkel (para 0048) suggests a temporary digital key having expiration.

Regarding Claim 16, in addition to the elements stated above regarding claim 15, the combination further discloses:
wherein the conditional privacy restrictions are associated with one or more audio elements, with one or more clusters of audio elements, or with one or more respective sub-acoustic spaces of the one or more sub- acoustic spaces (Burwinkel para 0049-55: the digital key is used to allow reception of the authorized audio streams associated with the particular sound fields within areas 602, 604, 606, 608 of environment 600, which can be one or more of 602, 604, 606, 608 [one or more respective sub-acoustic spaces]).

Claim 26 is rejected under the same grounds stated above for Claim 13.

Claim 27 is rejected under the same grounds stated above for Claim 14.

Claim 28 is rejected under the same grounds stated above for Claim 15.

Claim 29 is rejected under the same grounds stated above for Claim 16.

Regarding Claim 30, in addition to the elements stated above regarding claim 28, the combination further discloses:
receiving the password from a host (Burwinkel para 0050, 0053: the listening device obtains [receives] the digital key from system 502 [host] operated by an agent, or from a web-based system.).

Allowable Subject Matter
Claims 4 – 11 and 20 - 25 have no prior art rejection, the claims are not taught by or obvious over the prior art and are objected to as depending from a rejected base claim and are allowable if rewritten in independent form including all of their limitations and all limitations of their base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID F SIEGEL whose telephone number is (571)272-5715. The examiner can normally be reached M-W 6:30am - 3pm, Th-F 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID SIEGEL/Examiner, Art Unit 2653      
/FAN S TSANG/Supervisory Patent Examiner, Art Unit 2653